Case 3:14-cr-00175-WHA Document 956-35 Filed 12/31/18 Page 1 of 4




          EXHIBIT II
      Case 3:14-cr-00175-WHA Document 956-35 Filed 12/31/18 Page 2 of 4



   SUPPLEMENT TO CHEROKEE INCIDENT DESCRIPTION & FACTUAL SUMMARY

   Supplemental Background Information:

   CAL FIRE released its Investigation Report, 17CABTU015933, on June 8, 2018. The
   report is publicly available via the following link on the CAL FIRE website:
   http://calfire.ca.gov/fire_protection/downloads/FireReports/17CABTU015933%20-
   %20Cherokee%20Fire_Redacted.pdf.

   Supplemental Timeline Information:

   The Cherokee Factual Summary contained a timeline of PG&E’s actions at or impacting
   the incident location in the period immediately preceding CAL FIRE’s designated start
   time until service to the incident location was restored. The following additional
   information is relevant to the Cherokee Factual Summary timeline.

      ·   July 21, 2014: The subject tree was trimmed by Utility Tree Service, LLC.
          PG&E records indicate that trimmers achieved at least fifteen feet of clearance
          between the subject tree and the conductors.
      ·   June 7, 2016: The subject tree was trimmed by Utility Tree Service, LLC. PG&E
          records indicate that trimmers achieved at least fifteen feet of clearance between
          the subject tree and the conductors.
      ·   October 8, 2017, 9:09 PM: Butte County dispatch received its first 911 call in
          connection with the Cherokee incident from an individual located at 3401
          Cherokee Road.
      ·   October 8, 2017, 9:24 PM: Butte County dispatch received a second 911 call
          from an individual located at 3401 Cherokee Road who called to report a fire.

   Supplemental Information Regarding Prior Inspections:

   Between September 2012 and October 2017, there were seven vegetation management
   inspections at the incident location. PG&E’s understanding based upon its records is that
   the subject tree was identified for work on June 17, 2014 and May 2, 2016, with pruning
   completed shortly thereafter each respective inspection. Between August 2012 and
   October 2017, there were three electric maintenance overhead patrols and inspections at
   the incident location. Additionally, intrusive pole test and treat inspections at the incident
   location took place on December 31, 2008. PG&E’s understanding based upon its
   records is that no issues with PG&E equipment at the incident location were identified
   during those patrols and inspections. Below is a summary of vegetation management
   patrols and inspections, electric maintenance overhead patrols and inspections, and
   intrusive pole Test and Treat inspections.

Date                 Event                                        Findings
12/31/2008           PG&E contractor performed intrusive          PG&E’s understanding based upon
                     pole inspections on Poles 100404387          its records is that the subject poles
                     and 100435569.                               were not identified for work.
      Case 3:14-cr-00175-WHA Document 956-35 Filed 12/31/18 Page 3 of 4



Date             Event                                  Findings
08/29/2012       PG&E performed an electric             PG&E’s understanding based upon
                 maintenance overhead patrol.           its records is that no work was
                                                        identified at the incident location.
06/18/2013       Western Environmental Consultants,     PG&E’s understanding based upon
                 Inc. (“WECI”) performed a vegetation   its records is that the subject tree
                 management routine patrol.             was not identified for work.
06/17/2014       WECI performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was identified for work and that
                                                        Utility Tree Service, LLC completed
                                                        the trimming on July 21, 2014.
07/07/2014       PG&E performed an electric             PG&E’s understanding based upon
                 maintenance overhead patrol.           its records is that no work was
                                                        identified at the incident location.
08/05/2015       WECI performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
05/02/2016       WECI performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was identified for work and that
                                                        Utility Tree Service, LLC completed
                                                        the trimming on June 7, 2016.
09/19/2016       PG&E performed an electric             PG&E’s understanding based upon
                 maintenance overhead inspection.       its records is that no work was
                                                        identified at the incident location.
11/03/2016 –     A PG&E contractor performed a          PG&E’s understanding based upon
11/11/2016       vegetation management aerial           its records is that the subject tree
                 Catastrophic Event Memorandum          was not identified for work.
                 Account (“CEMA”) patrol.
07/19/2017       WECI performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
09/28/2017 –     A PG&E contractor performed a          PG&E’s understanding based upon
10/11/2017       vegetation management aerial CEMA      its records is that the subject tree
                 patrol.                                was not identified for work.




                                          2
   Case 3:14-cr-00175-WHA Document 956-35 Filed 12/31/18 Page 4 of 4



Source List:

Source                                  Brief Description
Butte County 911 Log                    Butte County 911 Log
PGE-CPUC_00008169; PGE-                 Electric Maintenance Overhead Inspection
CPUC_00008172                           Records
PGE-CPUC_00008164; PGE-                 Electric Maintenance Overhead Patrol
CPUC_00008166; PGE-CPUC_00008178;       Records
PGE-CPUC_00008176
PGE-CPUC_00006215; PGE-                 Pole Inspection Records
CPUC_00006217
PGE-CPUC_00012609; PGE-                 Vegetation Management CEMA Records
CPUC_00012607
PGE-CPUC_00009972–PGE-                  Vegetation Management Routine Patrol
CPUC_000100019                          Records
PGE-CPUC_00010257; PGE-                 Vegetation Management Work Records
CPUC_00010276




                                    3
